Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 06/28/2022, Applicant amended Claims 1, 3, 6, 8, 9, 12 and 15; canceled Claims 2, 4, 5, 13 and 14; and argued against all rejections previously set forth in the Office Action dated 04/13/2022.
In light of Applicant’s amendments and remarks, the previously set forth rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Please amend Claim 10 as follows:

10. (Currently Amended) The device according to claim 1[[4]], wherein the sequence of the plurality of words comprise a first word and a second word located before the first word, and wherein the acts further comprise determining the importance of the plurality of cells for the first word based at least in part on the importance of the plurality of cells for the second word, and wherein determining the first word comprises:
determining a probability of selecting a first candidate word from a predetermined vocabulary for use as the first word based on the importance of the plurality of cells for the first word.

Allowable Subject Matter
Claims 1, 3, 6 – 12 and 15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Based on the broadest reasonable interpretation (BRI) and in light of the Specification the Examiner finds the claimed invention as recited in Claims 1, 3, 6 – 12 and 15 patentably distinct from the prior art. (See Applicant’s remarks dated 6/28/2022 pages 2 – 3).
Accordingly, none of the prior art of record discloses the claimed invention as claimed in Claims 1, 12 or 15, Claims 3 and 6 – 11 are also allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176